Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Tepper (US 20120310416 A1) describes a control system, comprising: a memory that stores computer-executable components; a processor, communicatively coupled to the memory, that facilitates execution of the computer-executable components, the computer-executable components including: a user interface component configured to receive a selection of a set of user commands related to at least one setting of a set of energy consuming devices; and a feedback component configured to: in response to reception of the set of user commands, generate feedback data related to and in conjunction with the at least one setting of the set of energy consuming devices.

	LEE (US 20160187899 A1) describes a climate controller comprising: a control unit for controlling one or more functions of an HVAC unit servicing a climate controlled space; a temperature sensor for taking temperature measurements and communicating the temperature measurements to the control unit; and a 

	KONG, CN 104598021 A, 2015-05-06, G 06 F 3/011 describes a display device and display method thereof, the display device comprises: an image acquisition unit for acquiring image data, an extracting unit for extracting the human face characteristic parameter from the image data, a calculation unit for calculating characteristic value according to the image data and the face characteristic parameter, comparing and indicating unit for comparing the characteristic value with the preset feature value, and remind watching distance is safe to the viewer according to the comparison result. based on image sensing technology, which can only detect the viewing distance for a particular user, ignoring interference to other users and objects, whether real-time reminding viewing distance safety, reduce a viewer watching television in short distance, and possibility of reducing close range alarm of error action, improve the approximate accuracy of comfort and viewing the reminding distance to the viewer.

	WANG, CN 206448556 U, 2017-08-29, E04H 1/12 describes the utility model claims a self-help rest cabin, comprising a base, an upright post, a rotating mechanism, a rest cabin, cabin, a shell, sensing component and noise 

	OGAWA, JP H07-253477 A, 03-Oct-1995, G01W 1/17 describes to correctly evaluate comfort. [Configuration] Temperature sensor 15 1, humidity sensor 15 2, cleanness sensor 15 3, other sound pressure sensor, and inputs to the neural network 26 receives the output of the environmental factors sensors such as pressure sensors, odor sensor. The measurement value corresponding to each sensor is input to each unit of the input layer of the neural network 26, and any of five stages of super comfortable, mere comfortable, normal, unpleasant and super unpleasant is output to the output layer. The measured values of various sensors are input in advance for many environments corresponding to these comforts and discomforts, and the neural network 26 is learned so as to obtain outputs according to the environments. The output of the neural network 26 is displayed on the display unit 13.
	Allowable Subject Matter
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 19 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an information processing apparatus comprising: wherein the comfort degree calculation unit 


Claims 2-18 are allowed due to their dependency on claim 1.


Regarding claim 19:
The primary reason for the allowance of claim 19 is the inclusion of an information processing method comprising: wherein the degree of comfort of the particular user is calculated based on comparison of values of a plurality of parameters indicated by the sensor data of the at least one other user and predetermined comfort range values for each parameter of the plurality of parameters associated with the particular user. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion  non-transitory computer-readable storage medium having embodied thereon a program, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 

The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 26, 2021